The sole question presented on this review is: Was the evidence offered and received before the Industrial Commission such that it was bound, as a matter of law, to believe that the applicant received the injury complained of in *Page 100 
the course of his employment by the Utah Fuel Company? In my opinion the question should be answered in the negative. The law applicable to the legal effect of uncontradicted evidence is thus stated in 23 C.J. § 1791, p. 47:
"Uncontradicted evidence should ordinarily be taken as true, and cannot be wholly discredited or disregarded if not opposed to probabilities or arbitrarily rejected, even though the witnesses are parties or interested; and where the evidence tends to establish a fact which it is within the power and to the interest of the opposing party to disprove, if false, his failure to attempt to disprove it strengthens the probative force of the evidence tending to prove it. Uncontradicted evidence is not, however, necessarily binding on the court or a jury but may be disbelieved where it is contrary to natural or physical laws, opposed to common knowledge, inherently improbable, inconsistent with circumstances in evidence, or somewhat contradictory in itself, especially where the witness is a party or interested, or where in the very nature of things, it is impossible to secure opposing testimony."
Numerous cases which support the text are collected in footnotes. Tested by the rule announced in the foregoing text, the Industrial Commission was not bound by the uncontradicted evidence of the applicant. He has a direct interest in this cause. His testimony is not wholly uncontradicted and is somewhat at a variance, according to the testimony of the doctor who first attended him, with what he reported soon after the accident occurred. Moreover, it would seem impossible for the defendant company to secure opposing testimony. At the hearing before the Commission applicant testified that he received the injury in question on the 7th or 8th of March, 1933; that he went to the doctor the same day that he was injured; that because of the injury he was disabled from going back to work; that he did not work after he was injured. Dr. E.V. Long testified that the applicant came to his office on March 14, 1933, and stated that he had been injured on March 8, 1933. Applicant worked for the defendant company on March 14, 1933. The mere fact that the applicant might have been mistaken as to the exact date when he claims he was injured is of but little, if any, significance. If, however, it be a fact that the *Page 101 
applicant worked after he claims he was unable to work on account of his claimed injury, such fact would tend materially to discredit his entire testimony. A finding that the applicant received his injury while working in the mine would rest solely upon his testimony. No one was with him at the time he claims he was injured. It was such an injury as he might well have received elsewhere. Under such circumstances it was impossible for the Fuel Company to secure opposing evidence. It would, in my opinion, be a dangerous precedent for this court to hold, upon the record before us, that the Industrial Commission was bound, as a matter of law, to find that the applicant received the injury in question while working in defendant company's mine.
The order denying compensation should be affirmed.